United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Licklider et al.			:
Application No. 14/315,516			:		Decision on Petition
Filing Date: June 26, 2014			:				
For: Alpaca and Burlap Felt Insole		:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed February 25, 2022, to withdraw the holding of abandonment of the above-identified application.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

On June 8, 2016, the Office issued a non-final Office action setting a shortened statutory period for reply of three (3) months.  A reply to the Office action was not timely filed, and an extension of time was not obtained.  As a result, the application became abandoned on September 9, 2016.

The Office issued a Notice of Abandonment on January 11, 2017.

An inventor contacted the examiner and, due to a miscommunication and/or other factors, believed the inventors only needed to submit a “revised application” and a request for continued examination (“RCE”) in response to the Notice of Abandonment.

A revised application in the form of an amendment and a RCE were filed on February 22, 2017.  

The amendment is not properly signed.  Specifically, the amendment is only signed by two of the four inventors.  

The amendment does not comply with 37 C.F.R. § 1.121(c).  For example, the claims do not include status identifiers.

The substitute/replacement specification is improper because it is not accompanied by a   marked-up copy of the substitute specification or the required statement that the substitute specification does not include new matter.

The RCE is improper because a RCE may only be filed when prosecution is closed for an application.

The petition was filed on February 25, 2022, which is more than 5 years after the abandonment of the application, the issuance of the Notice of Abandonment, and the submission of the amendment and RCE.

37 C.F.R. § 1.181(f) sets forth a two-month time limit to file a petition to withdraw the holding of abandonment.  The two-month time period usually begins on the date the Office issues a Notice of Abandonment absent non-receipt of the notice.  A failure to comply with the time limit may result in a petition being dismissed as untimely.

Applicants have provided an explanation for the initial delay in filing a petition to withdraw the holding of abandonment.  However, applicant has not provided an explanation for failing to take any action as year after year passed without the applicants receiving a communication indicating the application was no longer abandoned or any other communication from the Office.  

Applicants have not identified the date applicants discovered the application was still abandoned.  Applicant have not identified the manner in which applicants discovered the application was not abandoned.  For example, was the discovery the result of a third part expressing an interest in licensing or buying right to the invention or the result of applicants looking into the matter after seeing a product they believe would infringe a patent based on this application?

The two-month period, which included 61 days, would need to be extended by 1,810 days in order for the petition to be timely.

The facts in this case might be sufficient to support acceptance of a petition filed one or two months after the expiration of the two-month time period.  However, the record is not sufficient to support acceptance of a petition 1,810 days after the expiration of the time period.  Therefore, the petition is dismissed.

Applicants may wish to consider filing a petition under 37 C.F.R. § 1.137(a) to revive the application if applicant cannot, or simply does not wish to, provide the evidence necessary to establish a petition to withdraw the holding of abandonment should not be dismissed as untimely.  A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by the required reply (proper reply to the Office action), the required petition fee ($525 for a micro entity), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(a) was unintentional.  A petition to revive form can be found at: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 

By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450
By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions 



    
        
            
        
            
        
            
    

    
        1 General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.